Citation Nr: 1508270	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-06 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for thoracic spine disability.

2.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in October 2012, a statement of the case was issued in February 2013, and a substantive appeal was received in February 2013.

The Veteran testified at a Board hearing in September 2014; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has thoracic and cervical spine disabilities due to his active service.  Specifically, he claims to have sustained injury when twisting and turning in small spaces, including a C-130 fuselage wing tank.  T. at 3.  The Veteran's DD Form 214 reflects that he was an Aircraft Fuel Systems Mechanic.  

Service treatment records do not reflect any complaints, treatment, or diagnoses pertaining to the thoracic and cervical spine.  The Veteran testified that he did not seek treatment for his in-service symptoms, as he thought they were just muscle pains.  T. at 4.  

A December 2010 VA MRI of the spine reflects mild midthoracic dextro curvature and lower cervical disc space narrowing and endplate degenerative changes resulting in slight foraminal encroachment.  His lumbar spine was radiographically normal.  

The May 2012 VA examination reflects the following diagnoses:  degenerative disc disease of the lumbar spine with disc herniation and cervical spine degenerative disc disease.  The examiner, however, did not proffer etiological opinions.  

In light of the Veteran's contentions regarding his experiences in service and the current diagnoses of record, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed thoracic and cervical spine disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

At the Board hearing, the Veteran testified that he sought treatment with Dr. Mike Johnson until his death.  T. at 6-7.  These treatment records are contained in the Virtual record.  He testified that he then sought treatment with Dr. Bill Johnson in 2012.  T. at 7.  These treatment records are not on file, and upon obtaining an appropriate release from the Veteran the records should be requested.  38 C.F.R. § 3.159(c)(1) (2014).  

On remand, updated treatment records should be obtained from the Clarksburg VA Medical Center (VAMC) for the period from April 10, 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete an appropriate release pertaining to Dr. Bill Johnson, and then request the Veteran's treatment records from this medical provider.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Associate with the Virtual folder updated treatment records from the Clarksburg VAMC for the period from April 10, 2012.  

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed thoracic/lumbar and cervical spine disabilities.  The Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should respond to the following:

a) Is a thoracic/lumbar spine disability at least as likely as not (a 50 percent or higher degree of probability) due to active service or any incident therein, to include his in-service twisting and turning?

Consideration should be given to the current diagnoses of record.

b)  Is a cervical spine disability at least as likely as not (a 50 percent or higher degree of probability) due to active service or any incident therein, to include his in-service injury twisting and turning?

Consideration should be given to the current diagnoses of record.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

4.  After completion of the above, review the expanded record and readjudicate the service connection claims.  If either of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




